UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 18-1418


WILLIAM ANTONIO CLAROS REYES,

                   Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                   Respondent.


                                     No. 18-1893


WILLIAM ANTONIO CLAROS REYES,

                   Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                   Respondent.


On Petitions for Review of Orders of the Board of Immigration Appeals.


Submitted: March 1, 2019                                      Decided: April 19, 2019


Before NIEMEYER, THACKER, and HARRIS, Circuit Judges.
Petitions denied in part and dismissed in part by unpublished per curiam opinion.


Brian P. Casson, NORTHERN VIRGINIA IMMIGRATION LAW FIRM, PLLC, Falls
Church, Virginia, for Petitioner. Joseph H. Hunt, Assistant Attorney General, Leslie
McKay, Senior Litigation Counsel, Christina P. Greer, Office of Immigration Litigation,
Civil Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      William Antonio Claros Reyes, a native and citizen of El Salvador, petitions for

review of an order of the Board of Immigration Appeals (Board) dismissing his appeal

from the immigration judge’s denial of asylum, withholding of removal, and protection

under the Convention Against Torture and the Board’s subsequent order denying

reconsideration. With regard to Reyes’ asylum application, we lack jurisdiction to review

the agency’s determination that Reyes failed to demonstrate changed circumstances

excusing the untimeliness of his application. See 8 U.S.C. § 1158(a)(3) (2012). Reyes’

contention that he raises a reviewable constitutional claim or question of law, see

Zambrano v. Sessions, 878 F.3d 84, 87 (4th Cir. 2017), is without merit. Accordingly,

we dismiss the petitions for review as to this issue. For Reyes’ remaining claims, we

deny the petitions for review for the reasons stated by the Board. See In re Reyes (B.I.A.

March 15, 2018 & July 31, 2018). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                         PETITIONS DENIED IN PART,
                                                                DISMISSED IN PART




                                            3